The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 29 August 2022, which cancels claims 7 and 15, and amends claims 1-4, 6, 8-12, 14 and 16-20.  Claims 1-6, 8-14 and 16-20 remain pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 22 July 2022.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
In response to Applicant’s amendment, the 35 U.S.C. §112(b) rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.
In response to Applicant’s amendment and remarks, the 35 U.S.C. §102(a)(1) rejection of the claims is deemed to have been overcome and is, therefore, withdrawn.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 and 16-20 are now rejected under 35 U.S.C. §103, as being unpatentable over Nasle (WO 2008/003033; previously cited by Applicant), similarly as presented in the previous Office action (mailed 11 May 2022), further in view of Frader-Thompson et al. (US 10,241,528; previously cited by Applicant).
As per claim 1, Nasle teaches the instantly claimed grid management system for managing an electrical grid by controlling devices connected to the electrical grid (para[0003, 0041, 0043, 0212], widely dispersed electrical power generation and distribution system), the grid management system comprising:
a manager subsystem that is configured to perform operations comprising autonomously determining whether a control strategy (para[0010], virtual system model) update criterion is satisfied (para[0010], update when condition is met; para[0050-0056], analytics engine analyzes differences between model and real-time data; para[0094], Defined Difference Tolerance (DDT) value), and in response to determining that the control strategy update criterion is satisfied:
identifying: (i) a plurality of devices connected to the electrical grid (para[0043-0048, 0082], sensors and data acquisition hub indicate operational status), and (ii) one or more objectives to be satisfied by the plurality of devices (para[0146], satisfy load requirements; para[0166], achieve desired operation, such as maintain stability; para[0214-0216], given objective functions);
providing data identifying the devices and the objectives to be satisfied by the devices to an optimization subsystem, wherein the optimization subsystem identifies a respective control to be applied to each device and provides data identifying the respective control to be applied to each device to the manager subsystem (para[0061], calibrating models and adjusting parameters; para[0080], analytics server; para[0098], adjust parameters to minimize difference; para[0214-0216], optimize given objective functions; para[0223-0231], optimization objectives);
receiving, from the optimization subsystem, the data identifying the respective control to be applied to each device (para[0219], control device settings); and
transmitting, to a dispatcher subsystem, instructions to cause the dispatcher subsystem to instruct the respective control to be applied to each device (para[0161], operating modes of the system; para[0219], control device settings); the optimization subsystem that is configured to perform operations comprising:
receiving the data identifying: (i) the plurality of devices connected to the electrical grid (para[0043-0048, 0082], sensors and data acquisition hub indicate operational status), and (ii) one or more objectives to be satisfied by the plurality of devices (para[0146], satisfy load requirements; para[0166], achieve desired operation, such as maintain stability; para[0214-0216], given objective functions);
for each device of the plurality of devices: generating, using a model for the device and for a plurality of controls, a plurality of simulated load curves that simulates operation of the device based on application of a respective control of the plurality of controls (para[0147, 0154], load curves; para[0056, 0063, 0067, 0080, 0108, 0152, 0168], simulations); […]
identifying, by an optimization procedure and based on at least the […] simulated load curve for a respective device (para[0214-0216], optimize given objective functions), a respective control to be applied to the respective device of the plurality of devices to satisfy the objectives (para[0161], operating modes of the system; para[0219], control device settings); and
the dispatcher subsystem that is configured to perform operations comprising: transmitting instructions to cause the respective control to be applied to each device of the plurality of devices (para[0011, 0013], effectuate changes to operational settings of system components; para[0056, 0080, 0108, 0178-0182, 0212-0219]).  Similarly applies to claims 9 and 17.
However, Nasle does not provide for the instantly claimed generating an aggregated simulated load curve using the plurality of simulated load curves for each device of the plurality of devices.  In this regard, Frader-Thompson et al. teaches that it was known in the power grid management arts to perform simulations for each site/device in a system, combine those into a simulation of a demand response event as a whole, and generate control strategy parameters for each of the sites/devices therefrom (col 15, lines 21-36; claims 19-20).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such aggregated simulations in the system Nasle, since Frader-Thompson et al. teaches a resultant increased optimization of the control strategy.  Similarly applies to claims 9 and 17.
As per claim 2, Nasle teaches that the instantly claimed generating the plurality of simulated load curves that simulates operation of the device for each device of the plurality of devices based on application of the respective control of the plurality of controls comprises: obtaining monitoring data that characterizes a current state of the plurality of devices (para[0043-0048], sensors and data acquisition hub indicate operational status); and simulating operation of the plurality of devices based on application of the plurality of controls conditioned on the monitoring data characterizing the current state of the plurality of devices (para[0108, 0178-0182, 0212-0219]).  Similarly applies to claims 10 and 18.
As per claim 3, Nasle teaches that the instantly claimed autonomously determining whether the control strategy update criterion is satisfied comprises: determining the control strategy update criterion is satisfied at predefined time intervals (para[0045-0046, 0091], iteratively; para[0052], compare iteratively sensed conditions to predictions; para[0233-0239]).  Similarly applies to claims 11 and 19.
As per claim 4, Nasle teaches that the instantly claimed autonomously determining whether the control strategy update criterion is satisfied comprises: determining that a triggering event has occurred based on a current operational state of the electrical grid; and determining that the control strategy update criterion is satisfied based on the occurrence of the triggering event (para[0010], update when condition is met; para[0050-0056], analytics engine analyzes differences between model and real-time data; para[0094], Defined Difference Tolerance (DDT) value).  Similarly applies to claims 12 and 20.
As per claim 5, Nasle teaches that the instantly claimed identifying one or more objectives to be satisfied by the plurality of devices comprises: identifying a target load curve that defines a target for an aggregate load generated by the plurality of devices (para[0147, 0154], load curves; para[0151], aggregated).  Similarly applies to claim 13.
As per claim 6, Frader-Thompson et al. further teaches that the instantly claimed identifying the target load curve comprises identifying the target load curve that: (i) exceeds a baseline load curve over a first target time period, and (ii) falls below the baseline load curve over a second target time period, wherein the baseline load curve defines a predicted aggregate load generated by the plurality of devices given recent use of the plurality of devices (col 11, line 66 - col 12, line 44; simulation engine provides a target amount of load reduction for a specific load control window, the target amount of load reduction can be provided over a specific interval or duration of time; col 13, lines 38-45; claims 19-20).  Similarly applies to claim 14.
As per claim 8, Nasle teaches that the instantly claimed identifying the respective control to be applied to the respective device of the plurality of devices to satisfy the objectives comprises: adjusting values of a plurality of weights (para[0152], contingency enumeration; para[0233], hierarchical decomposition) during a plurality of optimization iterations (para[0045-0046, 0091], iteratively; para[0052], compare iteratively sensed conditions to predictions; para[0171, 0182, 0196], incremental learning) using the optimization procedure to optimize a loss function (para[0148-0150, 0206], loss analysis), wherein each weight corresponds to a respective simulated load curve (para[0147, 0154], load curves; para[0056, 0063, 0067, 0080, 0108, 0152, 0168], simulations), wherein the loss function measures: a sparsity of the values of the plurality of weights, and an error between: (i) an aggregate load curve (para[0151]) that is defined by combining the simulated load curves in accordance with the values of the plurality of weights, and (ii) the target load curve; and identifying the respective control to be applied to each of the plurality of devices based on the values of the plurality of weights after a final optimization iteration (para[0232-0249]).  Similarly applies to claim 16.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
 Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/28/22